On Rehearing
Before: Danhof, C.J., and Allen and M. E. Dodge,* JJ.
Per Curiam.
Upon consideration of plaintiffs application for rehearing, we reverse our previous opinion to the extent that it ordered a remand to the trial court to determine whether plaintiff acted with reasonable speed to mitigate its damages. In *778light of Willis v Ed Hudson Towing, Inc, 109 Mich App 344; 311 NW2d 776 (1981), and Allen v Morris Building Co, 360 Mich 214; 103 NW2d 491 (1960), plaintiff was under no duty to mitigate its damages. This case is remanded to the trial court for entry of an order fixing plaintiff’s damages at the market value of the equipment on the date of conversion minus the net proceeds realized by plaintiff in the post-conversion sale of the equipment, plus interest and any recoverable costs.